Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 1 of 74




          EXHIBIT A
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 2 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 3 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 4 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 5 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 6 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 7 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 8 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 9 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 10 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 11 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 12 of 74




           EXHIBIT B
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 13 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 14 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 15 of 74




           EXHIBIT C
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 16 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 17 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 18 of 74




           EXHIBIT D
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 19 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 20 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 21 of 74




           EXHIBIT E
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 22 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 23 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 24 of 74




           EXHIBIT F
      Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 25 of 74



                                           UNITED STATES PATENT AND TRADEMARK OFFICE
                                           Trademark Trial and Appeal Board
                                           P.O. Box 1451
                                           Alexandria, VA 22313-1451
                                           General Contact Number: 571-272-8500



Brian W. LaCorte
Ballard Spahr LLP
1 East Washington Street, Suite 2300
Phoenix, AZ 85004-2555


October 30, 2017

Serial No.: 87307497


ESTTA TRACKING NO: ESTTA855249


   The request to extend time to oppose is granted until 2/7/2018 on behalf of

potential opposer Prezola Ltd.

   Please do not hesitate to contact the Trademark Trial and Appeal Board at

(571)272-8500 if you have any questions relating to this extension.
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 26 of 74




           EXHIBIT G
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 27 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 28 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 29 of 74




           EXHIBIT H
   Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 30 of 74




Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth Street, NW | Washington, DC 20036-3006 | tel 202.663.8000 | fax 202.663.8007




November 28, 2017

                                                                                 Patrick J. Jennings
                                                                               Phone: 202.663.8918
                                                                patrick.jennings@pillsburylaw.com

For Settlement Purposes Only
Subject to F.R.E. 408

VIA FEDEX AND E-MAIL

Chris P. Guarino, Esq.
Moser Taboada
1040 Broad St.
Shrewsbury, NJ 07702

         Re:      Prezola Trademark Matter
                  Our Ref. 023280-0000001

Dear Mr. Guarino:

We represent Zola, Inc. (“Zola”) in connection with corporate and intellectual
property matters.

We have reviewed the November 21, 2017 letter you sent to Zola’s CEO and we
reject all of the claims and contentions therein.

Zola has been using its registered ZOLA trademark (Reg. No. 4,573,734) in
commerce in the United States in connection with an online wedding registry since at
least as early as October 2, 2013. Zola believes that its rights in the ZOLA mark
predate any rights your client, Prezola Limited (“Prezola”), could establish in the
PREZOLA mark in the United States. Your client’s use of the PREZOLA mark in
the United Kingdom does not give rise to any trademark rights or any goodwill in the
United States. Likewise, your client’s use of the PREZOLA mark on the prezola.com
Web site does not give rise to any trademark rights in the United States – especially as
we have not seen any evidence indicating that people in the United States are aware
of your client, that your client has achieved any market penetration in the United
States, or that anyone in the United States citizens has used your client’s services.

Your client does not appear to be doing business outside of Europe and is primarily
focused on consumers in the United Kingdom. The various terms, conditions, and
policies on your client’s own Web site make this quite clear. Paragraph 12.1 of

www.pillsburylaw.com

                                                                                         4832-4116-9751.v1
   Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 31 of 74




Page 2     November 28, 2017



Prezola’s “Terms & Conditions for Gift Purchases” states that “[u]nfortunately, we do
not deliver to addresses outside the Mainland Europe.” Paragraph 12.2 of its “Terms
& Conditions for Gift Purchases” states that “[y]ou may place an order for Gifts from
outside the UK, but this order must be for delivery to an address in the UK unless by
prior arrangement.” Prezola’s “Terms & Conditions for Website Use” state that any
dispute arising from prezola.com will be governed by the laws of England and Wales.
Its privacy policy makes multiple references to a number of United Kingdom laws
and statutes, including the Data Protection Act of 1998 and the UK Companies Act of
2006, among others. All prices on prezola.com are in pounds sterling. And the site
indicates that PREZOLA is a registered trademark in the United Kingdom (though
our diligence indicates that the mark has also been registered in the European Union).

These facts indicate that your client conducts most, if not all, of its business in the
United Kingdom, with perhaps a nominal amount of business on continental Europe.
We have seen no evidence that Prezola has any presence in the United States or that
any appreciable number of United States consumers would know and recognize your
client or its services – both of which would be significant hurdles to establishing any
common law trademark rights in the United States. In over four years of doing
business in the United States, Zola’s only knowledge of your client stems from the
fact that at times your client has been copying portions of the zola.com Web site.

Zola rejects the accusations that its ZOLA mark is likely to cause confusion with the
PREZOLA mark, that consumers would mistake the two marks, or that there would
be any dilution. No consumer in the United States is likely to confuse the source of
the goods and services provided under the two marks or conclude that Zola has any
connection with your client. For these reasons, Zola will not agree to any of the
demands in your letter. Zola will not abandon its pending application for the ZOLA
mark (Serial No. 87/307,497) or its existing registration for the ZOLA mark. Zola
will not agree to refrain from filing future applications to register its ZOLA mark.
And Zola will not stop using the ZOLA mark, which has been in continuous use in
commerce in the United States for more than four years. We now consider this matter
to have been resolved.




www.pillsburylaw.com

                                                                           4832-4116-9751.v1
   Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 32 of 74




Page 3     November 28, 2017



Zola reserves all of its rights in connection with this matter and the foregoing is not an
exhaustive list of arguments or defenses. Zola respects the intellectual property rights
of third parties, but will defend itself vigorously when necessary, including but not
limited to contesting any proceedings filed with the Trademark Trial and Appeal
Board (“TTAB”) or taking action outside of the TTAB to address your client’s
baseless claims.

Sincerely,




Patrick J. Jennings




www.pillsburylaw.com

                                                                            4832-4116-9751.v1
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 33 of 74




            EXHIBIT I
     Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 34 of 74


                                             Trademark Trial and Appeal Board Electronic Filing System. http://estta.uspto.gov
                                                                   ESTTA Tracking number:           ESTTA863087
                                                                                 Filing date:         12/06/2017
                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                        BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                        Notice of Opposition
Notice is hereby given that the following party opposes registration of the indicated application.

Opposer Information
 Name                  Prezola Ltd
 Granted to Date       02/07/2018
 of previous ex-
 tension
 Address               Woodlands Industrial Estate
                       Eden Vale Road
                       Westbury, Wiltshire, BA13 3QS
                       UNITED KINGDOM

 Attorney informa-     Charles P. Guarino
 tion                  Moser Taboada
                       1030 Broad Street
                       Suite 203
                       Shrewsbury, NJ 07702
                       UNITED STATES
                       Email: docketing@mtiplaw.com, cguarino@mtiplaw.com
                       Phone: 732-945-9498

Applicant Information
 Application No        87307497                          Publication date          10/10/2017
 Opposition Filing     12/06/2017                        Opposition Peri-          02/07/2018
 Date                                                    od Ends
 Applicant             Zola Inc.
                       394 Broadway, 3rd Floor
                       New York, NY 10013
                       UNITED STATES

Goods/Services Affected by Opposition
 Class 009. First Use: 2013/10/02 First Use In Commerce: 2013/10/02
 All goods and services in the class are opposed, namely: software for creating and managing giftre-
 gistries; software for users to contribute money to fund gifts and travel forothers; software for users to
 contribute money to fund honeymoons for married couples; software for users to give giftsof money
 to others; software for users to raise funds for any event, goal, and cause
 Class 035. First Use: 2013/10/02 First Use In Commerce: 2013/10/02
 All goods and services in the class are opposed, namely: gift registry services; online gift registry ser-
 vices; online retail store services featuring a wide variety of consumer goods of others
 Class 036. First Use: 2013/10/02 First Use In Commerce: 2013/10/02
 All goods and services in the class are opposed, namely: providing an interactive website for users to
 contribute money to fund gifts and travel for others; providing an interactive website for users to con-
 tribute money to fund honeymoons for married couples; providing an interactive website forusers to
 give gifts of money to others;providing an interactive website that enables users to raise funds online
 for events, goals, and causes
     Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 35 of 74



Grounds for Opposition
 Priority and likelihood of confusion                 Trademark Act Section 2(d)

Mark Cited by Opposer as Basis for Opposition
 U.S. Application/ Registra-     NONE                 Application Date                NONE
 tion No.
 Registration Date               NONE
 Word Mark                       PREZOLA
 Goods/Services                  online wedding gift buying and wedding gift registry services


 Related Proceed-     Cancellation proceeding against U.S. Reg. No. 4,573,734, filed December 6,
 ings                 2017.

 Attachments          Notice of Opposition - ZOLA.pdf(94633 bytes )

 Signature            /Charles P. Guarino/
 Name                 Charles P. Guarino
 Date                 12/06/2017
         Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 36 of 74



              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

--------------------------------------------------------x

PREZOLA LIMITED,
                                                            Opposition No.: _______________
                          Opposer,

                    v.                                      Mark:             ZOLA
                                                            U.S. Serial No.   87/307,497
ZOLA, INC.,                                                 Filing Date:      January 19, 2017

                          Applicant.

--------------------------------------------------------x


                                      NOTICE OF OPPOSITION
                                    PURSUANT TO 15 U.S.C. § 1063



        Opposer, Prezola Limited (“Prezola” or “Opposer”), with an address of Prezola House,

Woodlands Industrial Estate, Eden Vale Road, Westbury, Wiltshire, United Kingdom BA13 3QS,

believes it will be damaged by registration of the mark shown in U.S. Trademark Application

Serial No. 87/307,497 (the “Opposed Application”) owned by Zola, Inc. The Opposed Application

published for opposition on October 10, 2017. Prezola, a corporation organized and existing under

the laws of the United Kingdom, opposes the registration of this mark pursuant to 15 U.S.C. §1063

(Lanham Act § 13).



        As grounds of opposition, Opposer, by its attorneys, alleges that:

        1.       Prezola is a leading worldwide provider of online wedding gift buying and wedding

gift registry services, and markets and offers its online wedding gift buying services to consumers
        Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 37 of 74



throughout the world, including the United States, under both common law and registered

trademarks.

       2.      Upon information and belief, Zola, Inc. (“Zola” or “Applicant”) is a corporation

organized and existing under the laws of Delaware with its principal place of business at 150

Broadway, 19th Floor, New York, NY 10038.

       3.      Zola is listed in the U.S. Patent and Trademark Office (“US-PTO”) records as the

current record owner of U.S. Trademark Application Serial No. 87/307,497, for the mark ZOLA

in International Classes 9, 35, and 36 (the “Opposed Application”).

       4.      The filing date of the Opposed Application is January 19, 2017.

       5.      The Opposed Application is based upon an alleged first use of the Opposed Mark

both anywhere and in U.S. commerce as of October 2, 2013.

       6.       Since at least as early as 2012, well prior to any date upon which Applicant can

rely, Prezola has continuously used its PREZOLA mark worldwide, including in United States

commerce, in connection with providing its well-known online wedding gift buying and gift

registry service.

       7.      By reason of Prezola’s extensive sales, promotion, and advertising of services

bearing its PREZOLA mark, and the high quality of such services, valuable goodwill has been

established in Opposer’s PREZOLA mark, such that members of the public recognize and

understand that services bearing the PREZOLA mark originate with the Opposer.

       8.      As set forth above, Prezola’s continuous use in United States commerce of its

PREZOLA mark provides Prezola with common law rights to the PREZOLA mark prior and

superior to those within the Opposed Application.




                                               -2-
        Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 38 of 74



       9.      The Opposed Application, consisting of the term ZOLA, is highly similar in

appearance, sound, and commercial impression to Opposer’s PREZOLA mark.

       10.     The terms PREZOLA and ZOLA are not terms of art, nor do they have any

significance or meaning within the wedding gift buying and wedding gift registry industry.

       11.     The goods and services covered by the Opposed Application are closely related to

the services with which Prezola has used and continues to use its PREZOLA mark.

       12.     By incorporating the dominant portion of Prezola’s PREZOLA mark into its ZOLA

mark, the Opposed Application creates confusion with Opposer’s mark.

       13.      Based on the similarities of the marks and the corresponding goods and services,

consumers are likely to confuse or associate the goods and services offered by Applicant under the

Opposed Application with Prezola and the services it offers under its PREZOLA mark, or to

believe that such goods and services are offered, sponsored, endorsed, or licensed by Prezola, or

that there is some relationship between the Applicant and Prezola.

       14.     For the above reasons, the registration of the Opposed Application is likely to cause

confusion or mistake, or to deceive the purchasing public into mistakenly believing that the

services described therein originate from, come from, or are otherwise associated with Opposer’s

services, in violation of Section 2(d) of the Lanham Act.

       15.     If Applicant were permitted to register the Opposed Application, it would cause

damage and injury to Prezola’s business reputation and would injure and impair Opposer’s rights

in its PREZOLA mark, because said registration would be likely to cause confusion or mistake, or

to deceive by creating the erroneous impression that the Applicant’s goods and services originate

with the Opposer, or from the same source as Opposer’s services, or that Applicant’s goods and




                                                -3-
        Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 39 of 74



services are authorized, licensed, endorsed by, or connected in some way with Opposer or its

services.

       16.     If Applicant were granted registration of the Opposed Application, it would thereby

obtain, at least, the prima facie exclusive right to use the ZOLA mark in connection with the

applied-for goods and services. Such registration would thus be a source of damage and injury to

Opposer, and would be inconsistent with Opposer’s rights in its PREZOLA mark.

       17.     By reason of the foregoing, Prezola shall be damaged by the registration of the

Opposed Application.

               WHEREFORE, Opposer prays that this Opposition be sustained, that the Opposed

Application be rejected, and that registration of same be refused and denied in all respects.



Dated: December 6, 2017



                                                      Respectfully submitted,


                                                      /Charles P. Guarino/
                                                      Charles P. Guarino, Esq.
                                                      MOSER TABOADA
                                                      1030 Broad Street, Suite 203
                                                      Shrewsbury, New Jersey 07702
                                                      Telephone: 732-945-9498
                                                      Email: cguarino@mtiplaw.com
                                                      Attorneys for Opposer Prezola Limited




                                                -4-
      Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 40 of 74


                                             Trademark Trial and Appeal Board Electronic Filing System. http://estta.uspto.gov
                                                                   ESTTA Tracking number:           ESTTA863089
                                                                                 Filing date:         12/06/2017
                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                         BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                        Petition for Cancellation
Notice is hereby given that the following party has filed a petition to cancel the registration indicated below.

Petitioner Information
 Name                  Prezola Limited
 Entity                Limited Liability Company         Citizenship               UNITED KINGDOM
 Address               Woodlands Industrial Estate
                       Eden Vale Road
                       Westbury, Wiltshire, BA13 3QS
                       UNITED KINGDOM

 Attorney informa-     Charles P. Guarino
 tion                  Moser Taboada
                       1030 Broad Street
                       Suite 203
                       Shrewsbury, NJ 07702
                       UNITED STATES
                       Email: docketing@mtiplaw.com, cguarino@mtiplaw.com
                       Phone: 732-945-9498

Registration Subject to Cancellation
 Registration No.      4573734                           Registration date         07/22/2014
 Registrant            ZOLA, INC.
                       394 BROADWAY, 3RD FLOOR
                       NEW YORK, NY 10013
                       UNITED STATES

Additional Registrant Information
 Additional registrant in-   Zola, Inc.
 formation provided by       150 Broadway
 the petitioner              19th Floor
                             New York, NY 10038
                             UNITED STATES


Goods/Services Subject to Cancellation
 Class 035. First Use: 2013/10/02 First Use In Commerce: 2013/10/09
 All goods and services in the class are subject to cancellation, namely: Providing an online gift re-
 gistry service

Grounds for Cancellation
 Priority and likelihood of confusion                    Trademark Act Sections 14(1) and 2(d)

 Related Proceed-      Opposition proceeding against U.S. Serial No. 87/307,497, filed December 6,
 ings                  2017.
     Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 41 of 74




Mark Cited by Petitioner as Basis for Cancellation
 U.S. Application/ Registra-    NONE                 Application Date                NONE
 tion No.
 Registration Date              NONE
 Word Mark                      PREZOLA
 Goods/Services                 online wedding gift buying and wedding gift registry services


 Attachments          Petition to Cancel - ZOLA.pdf(79294 bytes )

 Signature            /Charles P. Guarino/
 Name                 Charles P. Guarino
 Date                 12/06/2017
         Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 42 of 74



              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

--------------------------------------------------------x

PREZOLA LIMITED,
                                                            Cancellation No.: _______________
                          Petitioner,

                    v.                                      Mark:       ZOLA
                                                            Reg. No. 4,573,734
ZOLA, INC.,                                                 Registered: July 22, 2014

                          Registrant.

--------------------------------------------------------x


                                         PETITION TO CANCEL


        Petitioner, Prezola Limited (“Prezola” or “Petitioner”), with an address of Prezola House,

Woodlands Industrial Estate, Eden Vale Road, Westbury, Wiltshire, United Kingdom BA13 3QS,

believes it will be damaged by the continued registration of U.S. Trademark Registration No.

4,573,734 for the mark ZOLA, and hereby petitions for the cancellation of same.

        As grounds for its Petition to Cancel, Petitioner, by its attorneys, alleges that:

        1.       Prezola is a leading worldwide provider of online wedding gift buying and wedding

gift registry services, and markets and offers its online wedding gift buying services to consumers

throughout the world, including the United States, under both common law and registered

trademarks.

        2.       Upon information and belief, Zola, Inc. (“Zola” or “Registrant”) is a corporation

organized and existing under the laws of Delaware with its principal place of business at 150

Broadway, 19th Floor, New York, NY 10038.
        Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 43 of 74



        3.        Zola is listed in the U.S. Patent and Trademark Office (“US-PTO”) records as the

current record owner of U.S. Trademark Registration No. 4,573,734, issued on July 22, 2014, for

the mark ZOLA for “providing an online gift registry service” in International Class 35 (the “Zola

Registration”).

        4.        Since at least as early as 2012, well prior to any date upon which Registrant can

rely, Prezola has continuously used its PREZOLA mark worldwide, including in United States

commerce, in connection with providing its well-known online wedding gift buying and wedding

gift registry service.

        5.        By reason of Prezola’s extensive sales, promotion, and advertising of services

bearing its PREZOLA mark, and the high quality of such services, valuable goodwill has been

established in Petitioner’s PREZOLA mark, such that members of the public recognize and

understand that services bearing the PREZOLA mark originate with the Petitioner.

        6.        As set forth above, Prezola’s continuous use in United States commerce of its

PREZOLA mark provides Prezola with common law rights to the PREZOLA mark prior and

superior to those within the Zola Registration.

        7.        The Zola Registration, consisting of the term ZOLA, is highly similar in

appearance, sound, and commercial impression to Petitioner’s PREZOLA mark.

        8.        The terms PREZOLA and ZOLA are not terms of art, nor do they have any

significance or meaning within the wedding gift buying and wedding gift registry industry.

        9.        The services covered by the Zola Registration are closely related to the services

with which Prezola has used and continues to use its PREZOLA mark.

        10.       By incorporating the dominant portion of Prezola’s PREZOLA mark into its ZOLA

mark, the Zola Registration creates confusion with Petitioner’s mark.


                                                  -2-
        Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 44 of 74



       11.      Based on the similarities of the marks and the corresponding services, consumers

are likely to confuse or associate the services offered by Registrant under the Zola Registration

with Prezola and the services it offers under its PREZOLA mark, or to believe that such services

are offered, sponsored, endorsed, or licensed by Prezola, or that there is some relationship between

the Registrant and Prezola.

       12.     For the above reasons, the continued registration of the Zola Registration is likely

to cause confusion or mistake, or to deceive the purchasing public into mistakenly believing that

the services described therein originate from, come from, or are otherwise associated with

Petitioner’s services, in violation of Section 2(d) of the Lanham Act.

       13.     By reason of the foregoing, Prezola shall be damaged by the continued registration

of the Zola Registration.

               WHEREFORE, it is respectfully requested that this petition to cancel be sustained

and that U.S. Trademark Registration No. 4,573,734 be cancelled.



Dated: December 6, 2017



                                                      Respectfully submitted,


                                                      /Charles P. Guarino/
                                                      Charles P. Guarino, Esq.
                                                      MOSER TABOADA
                                                      1030 Broad Street, Suite 203
                                                      Shrewsbury, New Jersey 07702
                                                      Telephone: 732-945-9498
                                                      Email: cguarino@mtiplaw.com
                                                      Attorneys for Petitioner Prezola Limited




                                                -3-
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 45 of 74




            EXHIBIT J
        Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 46 of 74

                                      UNITED STATES PATENT AND TRADEMARK OFFICE
                                      Trademark Trial and Appeal Board
                                      P.O. Box 1451
                                      Alexandria, VA 22313-1451
                                      General Contact Number: 571-272-8500


JK                                     Mailed: June 3, 2018

                                       Opposition No. 91238235 (Parent Case)
                                       Cancellation No. 92067549

                                       Prezola Limited

                                             v.

                                       Zola Inc.


By the Board:

Consolidation

     When cases involving common questions of law or fact are pending before the

Board, the Board may order consolidation of the cases. See Fed. R. Civ. P. 42(a); Re-

gatta Sport Ltd. v. Telux-Pioneer Inc., 20 USPQ2d 1154 (TTAB 1991); and Estate of

Biro v. Bic Corp., 18 USPQ2d 1382 (TTAB 1991). In determining whether to consoli-

date proceedings, the Board will weigh the savings in time, effort, and expense which

may be gained from consolidation, against any prejudice or inconvenience which may

be caused thereby.

     Consolidation is discretionary with the Board, and may be ordered upon motion

granted by the Board, or upon stipulation of the parties approved by the Board, or

upon the Board's own initiative. See, e.g., Hilson Research Inc. v. Society for Human

Resource Management, 27 USPQ2d 1423 (TTAB 1993).
       Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 47 of 74
Opposition No. 91238235 (parent case); Cancellation No. 92067549


    The parties to these proceedings are identical, and the issues are highly similar

and related. Accordingly, Opposition No. 91238235 and Cancellation No. 92067549

are hereby consolidated and may be presented on the same record and briefs. See

Hilson Research Inc. v. Society for Human Resource Management, supra; and Helene

Curtis Industries Inc. v. Suave Shoe Corp., 13 USPQ2d 1618 (TTAB 1989).

    The Board file will be maintained in Opposition No. 91238235 as the “parent

case.” From this point on, only a single copy of all motions and submissions should

be filed, and each submission shall be filed in the parent case only, and shall caption

all consolidated proceeding numbers, listing and identifying the “parent case” first

(as the Board has done in the caption to this order).1

    Despite being consolidated, each proceeding retains its separate character and re-

quires entry of a separate judgment. The decision on the consolidated cases shall take

into account any differences in the issues raised by the respective pleadings; a copy

of the decision shall be placed in each proceeding file.

Applicant/Respondent’s Default

    Applicant/Respondent did not file a timely answer in either proceeding. In Oppo-

sition No. 91238235, the Board issued a notice of default to Applicant/Respondent on

January 26, 2018, and Applicant/Respondent filed in response, on February 2, 2018,

a motion to set aside the notice of default. The motion is fully briefed. In Cancellation

No. 92067549, Applicant/Respondent filed a motion to accept its late answer, as well



1 The parties should promptly inform the Board of any other Board proceedings or related
cases within the meaning of Fed. R. Civ. P. 42, so that the Board can consider whether further
consolidation is appropriate.


                                              2
       Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 48 of 74
Opposition No. 91238235 (parent case); Cancellation No. 92067549


as its answer, nine days after its answer was due, and that motion is also fully

briefed.2

    Accordingly, both proceedings are before the Board for resolution of Applicant/Re-

spondent’s respective motions, which present the issue of its default for failure to file

a timely answer.

    The standard for determining whether default judgment should be entered for fail-

ure to timely answer is the Fed. R. Civ. P. 55(c) standard, namely, whether a defend-

ant has shown good cause why judgment by default should not be entered against it.

TBMP §§ 312.01 and 508 (June 2017). As a general rule, good cause to set aside a

defendant’s default will be found where the defendant’s delay has not been willful or

in bad faith, when prejudice to the plaintiff is lacking, and where the defendant has

a meritorious defense to the action. Fred Hayman Beverly Hills, Inc. v. Jacques Ber-

nier, Inc., 21 USPQ2d 1556, 1557 (TTAB 1991). The Board is mindful that it is the

policy of the law, and the preference of the Board, where appropriate, to decide cases

on their merits rather than by default. TBMP § 312.02. The Board is reluctant to

enter a default judgment for failure to file a timely answer, and resolves any doubt

on the matter in favor of the defendant. If a defendant files a showing of good cause

in response to a motion by plaintiff for default judgment, or in support of its own

motion asking that its late-filed answer be accepted, default judgment will not be

entered against it. Id.



2In both proceedings, the May 17, 2018 appearances of counsel, namely, the firm of Morgan,
Lewis and Bockius LLP, and corresponding change of correspondence address for Appli-
cant/Respondent, are noted and are of record.


                                            3
       Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 49 of 74
Opposition No. 91238235 (parent case); Cancellation No. 92067549


   In Opposition No. 91238235, Applicant/Respondent states, inter alia, that it

needed time to consider the issues raised in the opposition and to transition to and

discuss the matter with new counsel, that its late answer will not substantially prej-

udice Opposer/Petitioner, and that it has meritorious defenses to the claims and

wishes to contest the opposition. For its part, Opposer/Petitioner states, inter alia,

that given Applicant/Respondent’s appointment of new counsel in the opposed appli-

cation, it was fully aware of the existence of the proceeding well in advance of the

deadline to file the answer, that nevertheless Applicant/Respondent willfully and ne-

glectfully persisted in delaying, that as early as November 28, 2017, Applicant/Re-

spondent and its counsel were fully aware of Opposer/Petitioner’s intention to file the

proceedings, and that the failure to timely respond may be seen as gross neglect.

   In Cancellation No. 92067549, Applicant/Respondent states, in addition to the

points made in the opposition, that it did not receive the service copy of the petition

to cancel which was apparently sent to an old address. In response, Opposer/Peti-

tioner states, inter alia, that Applicant/Respondent was fully aware of both of these

proceedings, but neglectfully delayed. Specifically, it asserts that it duly notified the

Board of Respondent’s changed address on the “Additional Registrant Information”

block on the ESTTA petition to cancel form, and that Applicant/Respondent’s current

counsel appointed itself in the opposed application.

   The Board finds that the record in neither proceeding reflects that the failure to

file an answer by the due date was willful or in bad faith. The records also do not




                                           4
       Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 50 of 74
Opposition No. 91238235 (parent case); Cancellation No. 92067549


indicate that the delay caused by Applicant/Respondent’s failure to answer and de-

fault has been intentional or purposeful. In explaining its failure to file a timely

answer, Applicant/Respondent’s explanation suggests inattentiveness, and the req-

uisite diligence on Applicant/Respondent’s part would have avoided the consequent

delay, as well as the expenditure of resources to address Applicant/Respondent’s de-

fault by way of motions practice. Nonetheless, the records do not indicate that Appli-

cant/Respondent’s failure to act with more attentiveness to these proceedings rose to

the level of willfulness or gross neglect.

   Regarding prejudice, no actual prejudice to Opposer/Petitioner’s ability to proceed

with and put on its case in these proceedings is apparent from the record. No specific

prejudice to Opposer/Petitioner is apparent from allowing the late-filed answers and

having the parties move ahead with discovery

   Applicant/Respondent’s answers, although late, substantively indicate that it in-

tends to assert and prepare a meritorious defense to the allegations. It has denied

the salient allegations in the complaints (¶¶ 6 through 17 in the opposition; ¶¶ 4

through 13 in the cancellation).

   Finally, as noted above, the Board is reluctant to enter default judgment for failure

to file a timely answer, and tends to resolve any doubt on the matter in favor of the

defendant. TBMP § 312.02.

   Having considered all of the arguments and circumstances of record, the Board

finds that Applicant/Respondent has demonstrated the requisite good cause to set




                                             5
       Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 51 of 74
Opposition No. 91238235 (parent case); Cancellation No. 92067549


aside its default for failure to timely file an answer in each of the proceedings. Ac-

cordingly, in each proceeding Applicant/Respondent’s default is set aside, and judg-

ment will not be entered against it on the basis of its failure to answer. In the oppo-

sition, Applicant/Respondent’s motion to set aside the notice of default is granted,

and its late answer filed February 2, 2018 is its operative pleading therein. In the

cancellation, Applicant/Respondent’s motion to accept its late answer is granted, and

its late answer filed February 1, 2018 is its operative pleading therein.3

Resumption and Schedule

    Proceedings deemed suspended as of the filing of Applicant/Respondent’s motion

to set aside default and motion to accept late answer. Proceedings are resumed in

the consolidated proceedings, and conference, initial disclosure, discovery and trial

dates are reset as follows:

Deadline for Discovery Conference         7/2/2018
Discovery Opens                           7/2/2018
Initial Disclosures Due                   8/1/2018
Expert Disclosures Due                  11/29/2018
Discovery Closes                        12/29/2018
Plaintiff's Pretrial Disclosures Due     2/12/2019
Plaintiff's 30-day Trial Period Ends     3/29/2019
Defendant's Pretrial Disclosures Due     4/13/2019
Defendant's 30-day Trial Period Ends     5/28/2019
Plaintiff's Rebuttal Disclosures Due     6/12/2019
Plaintiff's 15-day Rebuttal Period Ends 7/12/2019
Plaintiff's Opening Brief Due            9/10/2019


3Notwithstanding the ruling herein, Applicant/Respondent is advised that any further delay
that is singularly occasioned by it may not be found by the Board to be entitled to the liberal
treatment accorded in resolving the issue of default for failure to answer. Moreover, it is the
responsibility of each party to a proceeding before the Board to ensure that the Board has its
current correspondence address, including an email address. TBMP § 117.07.


                                              6
       Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 52 of 74
Opposition No. 91238235 (parent case); Cancellation No. 92067549


Defendant's Brief Due                  10/10/2019
Plaintiff's Reply Brief Due            10/25/2019
Request for Oral Hearing (optional) Due 11/4/2019

  Generally, the Federal Rules of Evidence, Federal Rules of Civil Procedure and

Trademark Rules of Practice apply to Board trials. Trial testimony is taken and in-

troduced out of the presence of the Board during the assigned testimony periods. The

parties may stipulate to a wide variety of matters, and many requirements relevant

to the trial phase of Board proceedings are set forth in Trademark Rules 2.121

through 2.125. These include pretrial disclosures, matters in evidence, the manner

and timing of taking testimony, and the procedures for submitting and serving testi-

mony and other evidence, including affidavits, declarations, deposition transcripts

and stipulated evidence. Trial briefs shall be submitted in accordance with Trade-

mark Rules 2.128(a) and (b). Oral argument at final hearing will be scheduled only

upon the timely submission of a separate notice as allowed by Trademark Rule

2.129(a).

  Generally, the Federal Rules of Evidence apply to Board trials. Trial testimony is

taken and introduced out of the presence of the Board during the assigned testimony

periods. The parties may stipulate to a wide variety of matters, and many require-

ments relevant to the trial phase of Board proceedings are set forth in Trademark

Rules 2.121 through 2.125. These include pretrial disclosures, matters in evidence,

the manner and timing of taking testimony, and the procedures for submitting and

serving testimony and other evidence, including affidavits, declarations, deposition

transcripts and stipulated evidence. Trial briefs shall be submitted in accordance



                                           7
       Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 53 of 74
Opposition No. 91238235 (parent case); Cancellation No. 92067549


with Trademark Rules 2.128(a) and (b). Oral argument at final hearing will be sched-

uled only upon the timely submission of a separate notice as allowed by Trademark

Rule 2.129(a).




                                           8
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 54 of 74




           EXHIBIT K
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 55 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 56 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 57 of 74




           EXHIBIT L
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 58 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 59 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 60 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 61 of 74




          EXHIBIT M
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 62 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 63 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 64 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 65 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 66 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 67 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 68 of 74




           EXHIBIT N
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 69 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 70 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 71 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 72 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 73 of 74
Case 1:18-cv-10213-KPF Document 1-1 Filed 11/02/18 Page 74 of 74
